Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 4/28/2021 in a Request for Continued Examination.
In light of the amendments filed 4/28/2021, the 35 USC 112(b) rejections made in in the Office Action mailed 1/28/2021 have been withdrawn, however see new 35 USC 112(b) rejections below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1 – 2 and 4 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at Claim 1  recites “to fully automate the control of temperature of the oven or barbecue through the module of control (6) or a mobile device adjusting the module of valve (3) that controls the supply amount of gas to achieve a temperature according to the cooking chamber temperature probe (8)” (emphasis added), which the Examiner holds as new matter.
The specification discloses it is the module of control (6) that houses the circuit board (5) that enables control of the module of valve (3), the module of control provides the connection ports to the temperature probe 8 & 17, processes the temperature inputs, and sends controlling signals to the valve (see specification pg 5, emphasis added):
“ … the device of the invention, applicable for gas-powered ovens, barbecues (1) or devices, comprises a variable gas intake valve (2), housed in a module of valve (3) having means for its coupling intercalated in the gas inlet hose (4) of the oven (1) and an electronic board (5) housed in a module of control (6) that is connected to the valve (2) through a communication cable (7) and that drives the opening of the gas flow by means of the output signal that supply the said valve (2), the said electronic board (5) been provided with connection with at least one probe of room temperature (8) that can be located within the chamber.”
		
The specification further discloses that the user interface for the module of control may be analog buttons and display screen, a touch screen or a means of remote control by means of a mobile device (see specification page 6, emphasis added):
“Last, it shall be pointed out that, although it has not been represented in the figures, the module of control (6) shows as means for its control analog buttons 

	The specification and drawings show only one element as serving the function of receiving temperature inputs, having circuitry to process the signals and providing output signals to control the module of valve 3, and that element is the module of control 6 (see specification page 7 and see FIG 6).

The written description as filed fails to disclose “to fully automate the control of temperature of the oven or barbecue through the module of control (6) or a mobile device adjusting the module of valve,” and instead discloses it is the module of control that adjusts the module of valve to provide automation.  In other words, the mobile device is not disclosed as optionally performing the function of the module of control.  The user interface for the control module may be provided by means of a mobile device (or as recited in claims 8, 14 & 15 “the control module (6) is controlled by a remote control or by mobile devices through an application or web”), however the mobile device itself adjusting the module of valve is considered new matter.

Claims 2 and 4 – 21 are rejected based on dependency from a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 and 4 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a variable gas intake valve (2) that is a variable electrovalve housed in a module of valve (3) the module of valve (3) configured to be coupled to a gas inlet hose (4) of the oven or barbecue (1) below and external to a grill of the cooking chamber” (emphasis added), rendering the claim indefinite.
It is unclear what is located “below and external to a grill of the cooking chamber,” whether it is the module of valve or the gas inlet hose.  Referring to the specification and FIGs, FIG 1 shows gas inlet house 4 and the module of valve (3) both located “below and external to a grill of the cooking chamber.”
While the claim remains indefinite as written, for the sake of compact prosecution, the arrangement shown in FIG 1 will be considered to fall within the scope of the limitation.
Claim 1 recites “a variable gas intake valve (2) that is a variable electrovalve housed in a module of valve (3) the module of valve (3) configured to be coupled to a gas inlet hose (4) of the oven or barbecue (1) below and external to a grill of the cooking chamber” (emphasis added), rendering the claim indefinite.  
 external to a grill of the cooking chamber” is defining the gas intake valve/module and/or gas inlet hose (see 112(b) rejection above) in terms of its spatial relationship to “a grill of the cooking chamber,” however the term “external” causes issue.  If the recited “grill of the cooking chamber” is referring to the grate, then such a cooking grate us usually relatively thin & planar and, while it has a region above it and a region below it, it does not have an “internal” and “external” region that would be a logical spatial reference for elements such as a fuel valve/module and/or an inlet hose.
Referring to the specification and drawings, the term “grill” is used twice: once referring to the cooking grate (see page 6 discussing the location of the clip 18: “on the grill in the chamber of the oven”) and once seemingly referring to the cooking chamber (see page 7 discussing the clip 18 and temperature probe 8: “in the cooking grill”).  FIG 1 depicts module of valve 3 and gas inlet hose 4 located external to the cooking chamber and below the grill of the cooking chamber.

Claims 2 and 4 – 21 are rejected based on dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 4 – 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8863734, of record) in view of Frederiksen (US 7231917), Shaffer (US 8863764) and Reinhart (US 9,427,107).
Shaffer teaches the following claimed structural limitations of claim 1: A universal device for the automation of gas-powered ovens or barbecues (see abstract) that  comprises a variable gas intake valve (see element 240) housed in a module of valve the module of valve configured to be coupled to a gas inlet hose (see FIG 9 and connections between fuel 170, valve assembly 940 and burners 910, 911, 912) of the oven or barbecue (see abstract) and an electronic board (see element 220 and column 4 lines 16 - 22) housed in a module of control (see element 330 and column 4 lines 13 - 27) linked to the valve and that is configured to electrically operate the valve by electrical pulses, voltage variation (see Shaffer column 4 lines 23 – 27), or a motor to 

Regarding the gas intake valve being housed in a module of valve, the module of valve configured to be coupled to a gas inlet hose of the oven or barbeque below and external to a grill of the cooking chamber, Shaffer is vague on the structural arrangement of the gas intake valve, module of valve and gas inlet house in spatial relation to the grill and/or cooking chamber, however FIG 1A shows a basic barbeque arrangement.  While not labeled, the cooking chamber is located under the hood 130 with the grill (grate for food placement) being located in the cooking chamber. 

Further, Bennet teaches an automation system for gas-powered barbeques (see abstract) with a gas intake valve being housed in a module of valve (see FIG 2 with gas intake 124 and MCV 120; see also column 6 lines 2 – 35), the module of valve configured to be coupled to a gas inlet hose of the oven or barbeque below and external to a grill of the cooking chamber (see FIG 1 with grill 115 and the fuel and control components being located below and external to element 115).
While Fredericksen and Bennet do not expressly discuss motivations for their arrangement of the module of valve and gas inlet hose, they demonstrate common barbeque arrangements known in the art where generally the gas inlet hose and valves/valve controllers are external to the cooking chamber and located below the grill (cooking grate).  Examiner notes the instant specification lacks criticality regarding placement/arrangement of the gas intake valve and module of valve in relation to the cooking chamber and grill.

Regarding the cooking chamber temperature probe being fastened by a clip, Shaffer teaches temperature probes kept in a lifted position above the grill in the cooking chamber (see FIG 7 and probes 701 – 703 in relation to grill 600).  Shaffer teaches this arrangement allows the temperature probes to be adjusted in relation to the rack 600 (see column 7 line 49 – column 8 line 9).  However, Shaffer fails to expressly teach the cooking chamber temperature probe being fastened by a clip.
 310 affixed to the grill via element 312).  Reignart teaches the probe can be a clip-on type (clipped onto grill 214) that may be used to pierce food (for monitoring food temperature, see column 7 lines 41 – 59).  This arrangement also allows the user to determine where they want the temperature probe located, regardless of whether the probe measures cooking chamber or food temperature.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the prior art element of a clip-on temperature probe as taught by Reinhart to improve the apparatus of Shaffer.  Such an arrangement allows for location flexibility as determined by the user as to where the temperature probe is located.  Regarding the location of the module of valve and gas inlet hose, applying the known technique of locating these elements below the grill and external to the cooking chamber as taught by Fredericksen and Bennet to the apparatus of Shaffer obtains predictable results, namely, placing these elements outside of the hot cooking chamber environment to prevent damage and/or explosion and under the appliance so as to be out of the way of the user.


Regarding claim 2
Regarding claim 4, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the module of the valve is constituted by a wrapping box (see Shaffer examples FIG 4A-2 – 5D) provided with an input connector (IN) and an output connector (OUT) for coupling of the module of the valve to the gas inlet hose of the oven or barbecue, between respective input and output lengths of the said module, as well as a connection port to connect an end of a communication cable (see Shaffer FIG 2 for connections, see also column 3 line 64 – column 4 line 6 and see column 5 lines 16 – 38).
Regarding claim 5, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches further comprising one or more probes of foods temperature that can be connected to the electronic board (see Shaffer see elements 280 of column 4 lines 29 – 35).
Regarding claim 6, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the module of control is formed by a shell (see Shaffer examples FIG 4A-2 – 5D) that houses the electronic board and having a connection port for a communication cable, a dock connector for the cooking chamber temperature probe and, if applicable, one or more additional dock connectors for probes of foods temperature (see Shaffer FIG 2).
Regarding claim 7 & 13, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the module of control is controlled by analog buttons and an information screen or a touch screen (see column 5 lines 15 – 38).
Regarding claim 8, 14 & 15, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the control module in controlled by a remote control or by 
Regarding claim 9 and 16 – 18, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the control module incorporates a battery as the power supply (see Shaffer column 3 line 64 – column 4 line 2).
Regarding claim 10, 19 & 20, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the control module incorporates a connector for a power supply cable (see Shaffer see column 3 line 64 – column 4 line 2 and see FIG 2).
Regarding claim 11, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the valve of the module of the valve has the motor and is a motorized valve (see Shaffer see column 9 lines 21 – 28; Examiner notes the instant specification as filed merely discloses the gas intake valve may be a “motorized valve,” as such, this is a broad limitation.  Since an electric motor is an electric machine that converts electrical energy into mechanical energy, the solenoid valve taught by Shaffer falls within the scope of this claim.  Examiner also notes the application as filed fails to provide criticality for one type of valve over any other.).
Regarding claim 12, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the module of the valve is constituted by a wrapping box (see Shaffer examples FIG 4A-2 – 5D) provided with an input connector (IN) and an output connector (OUT) for coupling of the module of the valve to the gas inlet hose of the oven or barbecue, between respective input and output lengths of the said module, as well as a connection port to connect an end of a communication cable (see Shaffer 
Regarding claim 21, Shaffer in view of Fredericksen, Bennet and Reinhart further teaches the valve is only a single valve:
While the apparatus of Shaffer is illustrated with a multi-burner barbeque and a valve arrangement to accommodate operating the burners and associated valves independently of each other (see FIGs 9 and 4B), Shaffer teaches one of ordinary skill in the art would logically modify the apparatus to meet various needs.
Fredericksen teaches an apparatus for automated barbeque control (see abstract) that is designed to operate a system utilizing a single valve (see column 2 lines 22 – 30 and valve 6).  
Examiner notes the application as filed fails to provide criticality for the valve being a single valve.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the known barbeque configuration of a single variable gas intake valve as taught by Fredericksen to improve the apparatus of Shaffer in view of Fredericksen, Bennet and Reinhart to provide a smaller-scale barbeque to meet user needs such as space efficiency.
 
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive for the reasons below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the newly added limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See the updated rejection above.
In response to applicant’s arguments that Shaffer does not teach the claimed limitations because the invention of Shaffer encompasses additional features and elements than that of the instant invention is not convincing.  That Shaffer uses automation to ignite the burners at the initiation of a cooking event before using automation to control the temperature of the barbeque by adjusting the module of valve according to a temperature of the cooking temperature probe does not diminish the teachings of the temperature based automated control (see Shaffer column 4 line 42 – column 5 line 14).  Examiner notes that Frederiksen and Bennett et al (referenced in the rejection above, of record), while both used to teach specific elements in the rejection above, substantially teach the disclosed invention.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTHA M BECTON/Examiner, Art Unit 3762         


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762